DETAILED ACTION
Election/Restrictions
Applicants’ election without traverse of the invention of Species A, Claims 2 through 4, in the reply filed on September 22, 2021 is acknowledged.
Claims 5 through 10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 22, 2021.
It is noted that the previous office action inadvertently stated that there were no generic claims.  Claim 1 is a generic claim.  Therefore, Claims 1 through 4 are pending below for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 4, “the contacting pads of the wiring layer” (line 3) lacks positive antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2011/0269319 to Cheng (hereinafter “Cheng”).
Claim 1:  Cheng discloses a method for connecting stacked circuit boards, comprising:
providing a connecting structure (e.g. 14), wherein the connecting structure is a bendable and flexible circuit board (e.g. ¶ [0020]);
providing a first circuit board (e.g. 12, in Fig. 2) and a plurality of supporting posts (e.g. 16, 161, 162, in Fig. 5), and dispersedly fixing each of the supporting posts to a side surface (e.g. 1200) of the first circuit board (e.g. ¶ [0025]);
providing a second circuit board (e.g. 11), and respectively fixing two peripheral portions (e.g. 1403, 1401) of the connecting structure to each of the first circuit board and the second circuit board, wherein the peripheral portions of the connecting structure are respectively near two opposite ends of the connecting structure (Fig. 3);
bending the connecting structure to orient the second circuit board super-positioned above the first circuit board, and connecting the second circuit board to a free [top] end of each of the supporting posts (e.g. ¶¶ [0024], [0025]).
It is noted that Cheng does not mention the term of “flip” when orienting the second circuit board.  However, when viewing the second circuit board in Figure 1 with conductive layer (112, 1141) on top of the base layer (110), to viewing it in Figure 5 with the conductive layer (112, 1141) on the bottom of the base layer (110), it would be obvious to one of ordinary skill in the art that the second circuit board is flipped, or flipped over, or would have to “flip” in its orientation from Figure 1 to Figure 5, such that the second circuit board (11) is super-positioned above the first circuit board (12).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to Claim 1 above, and further in view of U.S. Patent 6,448,506 to Glenn et al (hereinafter “Glenn”).
Cheng discloses the claimed method as relied upon above in Claim 1.
Regarding Claim 2, Cheng further discloses that the connecting structure comprises a base (e.g. 141), a conductive layer (e.g. 142), and a cover layer (e.g. 143), the copper layer is pressed on the base, the cover layer covers the copper layer, a plurality of openings [in-between each of 1421 and under 143] are defined on the cover layer for exposing contacting pads (e.g. end top surfaces of 1421 that contacts 1141 and 1241 and ¶ [0014]) of the copper layer, the contacting pads are on opposite edges of the copper layer and respectively forms the two peripheral portions (e.g. 1403, 1401) of the connecting structure which are respectively fixed to the first circuit board and the second circuit board (Fig. 5).
Regarding Claim 3, Cheng further discloses that the cover layer comprises an adhesive layer (e.g. 171 or 172) and a film (e.g. 15), the film is attached on the conductive layer by the adhesive layer and faces away from the base (Fig. 5).
Cheng disclose substantially all of the limitations of Claims 2 and 3 with the exception that the conductive layer is copper.
However, forming conductive layers with copper is a conventional and notoriously well-known conductive material in the art of circuit manufacturing.  For example, Glenn discloses that a conductive layer (e.g. 31, in Fig. 2) can be formed of copper for conductivity (e.g. col. 5, lines 57-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the conductive layer of Cheng with the copper material taught by Glenn, to provide a copper layer that is a well-known and proven material for electroconductivity.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Glenn, as applied to Claims 1 and 2 above, and further in view of U.S. Publication 2009/0039053 to Yeh et al (hereinafter “Yeh”).
Cheng, as modified by Glenn, disclose the claimed method as relied upon above in Claims 1 and 2.  The modified Cheng method further discloses:
forming a wiring layer (e.g. 1421, in Fig. 3) on a side [from middle section under 143] of the copper layer (e.g. 142) opposite away (e.g. opposite sides of 141) from the base (in Fig. 3);
covering the wiring layer with the cover layer (143) so that contacting pads (e.g. top surfaces of 1421, in Fig. 3) of the wiring layer are exposed from the openings; and 
electrically connecting the wiring layer to each of the first circuit board and the second circuit board (Fig. 5).
The modified Cheng method does not teach surface treating the contacting pads of the wiring layer to form a treatment layer where the treatment layer is included in the electrically connecting of the wiring layer.
Yeh discloses a part of a process in forming contacting pads, etching is used as a surface treatment.  Yeh discloses surface treating (etching) contacting pads [top surface of 231 in Fig. 6] of a wiring layer (e.g. 23 or 231) to form a treatment layer (e.g. 22c, in Fig. 7, ¶¶ [0031] to [0034]).  The purpose of the treatment layer (e.g. 22c) is to improve adhesion between the wiring layer or contact pads and the base (e.g. 21, ¶ [0022]).
To modify Cheng in view of the teachings of Yeh, would be to add a treatment layer to Cheng between the wiring layer and the base, and to etch the contacting pads and the treatment layer, thereby achieving the final shape of the wiring layer that includes contacting pads.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheng in view of the teachings of Yeh as expressed above, to provide an overall stronger circuit where adhesion is improved between the base and the wiring layer/contacting pads.
Furthermore, it would be obvious that in such a modification, the treatment layer would be part of the electrically connecting, since the treatment layer is electrically conductive (see Yeh, ¶ [0022]) as part of the overall circuit with the wiring layer and contacting pads.
Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Japanese Patent Publication JP 2011-14809 discloses a method of connecting stacked circuit board where a second circuit board is flipped to be super-positioned above a first circuit board (e.g. see SOLUTION, Figures 1A to 1D).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896